DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 12/08/2021.  Claims 1-13 have been amended. Claims 1-13 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-13 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claim 1 recites a system for sending an image to a vehicle device based on the location/motion of the device and captured image data. Under Step 2A, Prong I, claim 1 is directed to an abstract idea without significantly more, as they all recite a judicial exception. Sending an image to a vehicle device based on the location/motion of the device and captured image data is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include determining a geolocation of the device; determining a motion of the device; display faces in a direction, capturing a scene in the direction, and sending the image to the display. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claim 1 is directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claim 1 has recited the following additional elements: Device, Sensor, Display, Camera, and System. These additional elements in claim 1 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. device determining geolocation/motion, display to display images, and camera to capture images, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claim 1 does not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0072], for implementing the “general-purpose computer”, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-13 further recite the system of claim 1. Dependent claims 2-13 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claim 1. For example, claims 2-13 describe the limitations for displaying the image and for how the display is arranged – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-13, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0344062 to Lamont in view of U.S. Patent 10,416,947 to Zenoff.

With respect to Claim 1:
Lamont teaches:
A mobile advertising system, comprising: a device with a geolocation sensor capable of determining a geolocation of the device (i.e. determining geolocation of automobile via gps sensor of communication device) (Lamont: ¶ [0039] “Further, geo-locations of advertisement mediums 158 ( e.g., automobiles, boats, planes, trains, etc.) and/or user communication devices 160 may be transmitted to server 156, which may push the data (e.g., the data provided by business representative 152) to one or more advertising mediums 158 and/or one or more user communication devices 160. Any data received by advertising medium may be forwarded to user communication device 160.” Furthermore, as cited in ¶ [0036] “Further, as described herein, a device application of a user communication device may be configured to convey, for example only, location information (e.g., GPS data) and/or request to the Cloud application.” Furthermore, as cited in ¶ [0050] “In another embodiment, the user may elect to receive either LBS push notifications in act 207, DSRC/NFC/Bluetooth push notifications in act 208, or both. LBS push notifications may use an internal GPS module or other location service of the user communication device to actively track the location for use in searching for advertisers within a particular radius or distance in act 213.” Furthermore, as cited in ¶ [0084] “The advertising modules 508f-508h may transmit information as discussed herein. Example information may include data about a location, including the name, location ( e.g., address, GPS coordinates, etc.), promotional materials, menu, hours of operation, coupons, daily specials, and the like.”);
a display, in communication with the device (i.e. advertising medium is attached to vehicle) (Lamont: ¶ [0085] “Turning now to FIG. 6, a side view of a vehicle 623 is illustrated. The vehicle 623 may or may not be similar to the vehicle 523a of FIG. 5A in some embodiments. In this particular embodiment, the interior of the vehicle 623 is exposed to show that various cartons 631-633 of goods are stored in the vehicle 623. Such goods may be en route to delivery to one or more destination locations. In this particular embodiment, the vehicle 623 may also include an advertising module 608a.”); and
a camera, coupled to the device, wherein the camera captures and transmits a scene for analysis to the device (i.e. vehicle integrated camera takes pictures of the surroundings, wherein images are transmitted for analysis to determine “special moment”) (Lamont: ¶ [0032] “In some embodiments, the user vehicle 104 may be equipped with a navigation system 105. Such a navigation system 105 may be portable, or built directly into the user vehicle 104. Other potential capabilities or components usable by the user 101 may include a vehicle-integrated camera 106 capable of taking pictures of the surroundings of the user vehicle.” Furthermore, as cited in ¶ [0100] “According to one specific embodiment, an end-user 906 may (e.g., at anytime during the event) receive personalized data (i.e., data generated by an advertising module), which may include a photo, a video, audio, or any combination thereof. More specifically, for example, the end-user 906 may receive a photo of a performer (e.g., their favorite player, a team photo, or a musical rock star), and/or a photo of the user and the performer together, thus personalizing an experience for the end-user. According to one embodiment, the photo may be personalized (e.g., addressed to the end-user and signed by the performer) and the date, time and location may be included on the photo to authenticate the actual attendance of the end-user. As a more specific example, the photo may include a photo and/or a video of a "special moment" such as, an end-user's favorite player scoring a goal, touchdown, getting a base hit, or a musician doing something noteworthy that the end-user wants memorialized (e.g., singing of their favorite song, a certain costume was worn, special effects background that resonated to them, etc.). The end-user may receive the "special moment' as a photo, signed by their favorite performer, a video, an audio file, or any combination thereof.”),
further wherein the device transmits at least one image to the display based at least in part on the geolocation of the device, the determined motion of the device, and the analysis of the scene captured by the camera (i.e. photo of user during “special moment” is transmitted to user) (Lamont: ¶ [0040] “It is noted that a business may determine criteria related to advertisement of its data. For example, an advertiser (i.e., a business) may determine that it wants its data transmitted within a certain geographical area, during certain time periods (e.g., time of days, days of the week, days of the month, during holidays, etc.). More specifically, for example, a business may decide that it wants its data to be transmitted between highway mile marker 10 thru 100 on a specified route, certain geographic areas defined by certain GPS coordinates, and/or a location in a specified mile radius.” Furthermore, as cited in ¶ [0100] “According to one specific embodiment, an end-user 906 may (e.g., at anytime during the event) receive personalized data (i.e., data generated by an advertising module), which may include a photo, a video, audio, or any combination thereof. More specifically, for example, the end-user 906 may receive a photo of a performer (e.g., their favorite player, a team photo, or a musical rock star), and/or a photo of the user and the performer together, thus personalizing an experience for the end-user. According to one embodiment, the photo may be personalized (e.g., addressed to the end-user and signed by the performer) and the date, time and location may be included on the photo to authenticate the actual attendance of the end-user. As a more specific example, the photo may include a photo and/or a video of a "special moment" such as, an end-user's favorite player scoring a goal, touchdown, getting a base hit, or a musician doing something noteworthy that the end-user wants memorialized (e.g., singing of their favorite song, a certain costume was worn, special effects background that resonated to them, etc.). The end-user may receive the "special moment' as a photo, signed by their favorite performer, a video, an audio file, or any combination thereof.”),
and the display shows the at least one image transmitted from the device (i.e. advertising image is accompanied with images associated with location such as surrounding images of the vehicle) (Lamont: ¶ [0032] “Other potential capabilities or components usable by the user 101 may include a vehicle-integrated camera 106 capable of taking pictures of the surroundings of the user vehicle.” Furthermore, as cited in ¶ [0078] “The road sign 525b may operate in a similar manner. In FIG. SB, the road sign 525b may be a local, state, or federally provided sign 525b that indicates that a particular location (e.g., city, landmark, etc.) is ahead. The sign 525b could, however, be any other type of signage found along a roadway. In this particular embodiment, the sign 525b also includes an icon 530b that may indicate that data is available via wireless transmission. The icon 530b may, but need not necessarily, be the same as, or similar to, the icon 530a on the billboard 526b. In this particular embodiment, the icon 530b may be associated with an additional image (e.g., the shape of the state of Arkansas) to indicate that the information is administered or provided by a particular entity. Text optionally accompanies the icon 530b, and in this embodiment indicates that information on goods/services including but not limited to food, lodging, medical services, recreational facilities, and auto repair may be available through an advertising module associated with the sign 525b.”).
Lamont does not explicitly disclose at least one sensor, coupled to the device, for determining at least a motion of the device.
However, Zenoff further discloses at least one sensor, coupled to the device, for determining at least a motion of the device (Zenoff: Col. 14 Lines 15-17 “The display device 2901 can include an accelerometer to detect motion and a geolocation unit (e.g., GPS) to determine speed.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s sensor for determining a motion of the device to Lamont’s sending an image to the display of a vehicle based on the geolocation of the device, the determined motion of the device, and the scene in the direction. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).

With respect to Claim 2:
Lamont teaches:
The mobile advertising system of claim 1, wherein the at least one image is a video segment (Lamont: ¶ [0100] “According to one specific embodiment, an end-user 906 may (e.g., at anytime during the event) receive personalized data (i.e., data generated by an advertising module), which may include a photo, a video, audio, or any combination thereof. More specifically, for example, the end-user 906 may receive a photo of a performer (e.g., their favorite player, a team photo, or a musical rock star), and/or a photo of the user and the performer together, thus personalizing an experience for the end-user.”).

With respect to Claim 3:
Lamont teaches:
The mobile advertising system of claim 2, wherein a length of the video segment is based at least in part on a change in the scene (i.e. “special moment” signifies a change in the scene) (Lamont: ¶ [0100] “As a more specific example, the photo may include a photo and/or a video of a "special moment" such as, an end-user's favorite player scoring a goal, touchdown, getting a base hit, or a musician doing something noteworthy that the end-user wants memorialized (e.g., singing of their favorite song, a certain costume was worn, special effects background that resonated to them, etc.). The end-user may receive the "special moment' as a photo, signed by their favorite performer, a video, an audio file, or any combination thereof. Further, the photo may include a validation of attendance (e.g., date, time of specific moment, GPS coordinate(s) of that moment of that event) defined on the memento received by the end user.”).

With respect to Claim 4:
Lamont teaches:
The mobile advertising system of claim 1, wherein the display is further coupled to an automobile (Lamont: ¶ [0085] “Turning now to FIG. 6, a side view of a vehicle 623 is illustrated. The vehicle 623 may or may not be similar to the vehicle 523a of FIG. 5A in some embodiments. In this particular embodiment, the interior of the vehicle 623 is exposed to show that various cartons 631-633 of goods are stored in the vehicle 623. Such goods may be en route to delivery to one or more destination locations. In this particular embodiment, the vehicle 623 may also include an advertising module 608a.”).

With respect to Claim 5:
Lamont does not explicitly disclose the mobile advertisement system of claim 4, wherein the camera and the display face a rear of the automobile, such that a vehicle behind the automobile can view the image shown on the display.
However, Zenoff further discloses wherein the camera and the display face a rear of the automobile, such that a vehicle behind the automobile can view the image shown on the display (Zenoff: Col. 9 Lines 16-18 “The screen can be a screen that attaches to a back of a motorcycle or helmet, attach to a back of a bicycle, scooter, and their associated helmets.” Furthermore, as cited in Col. 14 Lines 33-38 “In some examples, the display device can project the media on a surface of a body of a vehicle. For example, the display device projects the media on a back panel of a truck. As another example, the display device displays or projects the media on a window of a vehicle.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s camera and the display face a rear of the automobile, such that a vehicle behind the automobile can view the image shown on the display to Lamont’s sending an image to the display of a vehicle based on the geolocation of the device, the determined motion of the device, and the scene in the direction. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).

With respect to Claim 6:
Lamont does not explicitly disclose the mobile advertising system of claim 1, wherein the at least one sensor is an accelerometer.
However, Zenoff further discloses wherein the at least one sensor is an accelerometer (Zenoff: Col. 14 Lines 15-17 “The display device 2901 can include an accelerometer to detect motion and a geolocation unit (e.g., GPS) to determine speed.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s sensor is an accelerometer to Lamont’s sending an image to the display of a vehicle based on the geolocation of the device, the determined motion of the device, and the scene in the direction. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).

With respect to Claim 7:
Lamont does not explicitly disclose the mobile advertising system of claim 1, wherein the device calculates a display time for each image in the at least one image shown on the display in the direction.
However, Zenoff further discloses wherein the device calculates a display time for each image in the at least one image shown on the display in the direction (i.e. automatically determining a time interval of interest for when the advertisement is shown) (Zenoff: Col. 22 Lines 56-64 “A time interval of interest 320 can be selected on the time sequence 305. One or more contexts can be selected, such as contexts 325. It will be understood that these are exemplary selections, and any combination of parameters can be selected. The selection can be made, for example, through the user interface 140, the input API 180, and/or the output API 185. In some embodiments, the selection is made algorithmically and/or automatically.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s calculating a display time for each image in the at least one image shown on the display in the direction to Lamont’s sending an image to the display of a vehicle based on the geolocation of the device, the determined motion of the device, and the scene in the direction. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).

With respect to Claim 8:
Lamont teaches:
The mobile advertising system of claim 1, wherein the device sends at least one image to the display further based at least in part on a time of day (Lamont: ¶ [0040] “It is noted that a business may determine criteria related to advertisement of its data. For example, an advertiser (i.e., a business) may determine that it wants its data transmitted within a certain geographical area, during certain time periods (e.g., time of days, days of the week, days of the month, during holidays, etc.). More specifically, for example, a business may decide that it wants its data to be transmitted between highway mile marker 10 thru 100 on a specified route, certain geographic areas defined by certain GPS coordinates, and/or a location in a specified mile radius.”).

With respect to Claim 9:
Lamont teaches:
The mobile advertising system of claim 1, wherein the at least one image comprises a quick response (QR) code (i.e. advertising medium includes qr code) (Lamont: ¶ [0046] “A third mode of relevant data retrieval can include a barcode or picture scan in act 205. In this method, the user may take a picture of an object in act 211. Such a picture may include a linear barcode, such as a Universal Product Code ("UPC") symbol, a matrix barcode, such as a QR code, or any other object. The picture may even include a car, package, commercial product, or some other object about which the user is interested in receiving further information or relevant data from or about. In act 216, a software application on the user communication device, at a server (e.g., as accessible through a browser or dedicated application), or distributed application may process and decode the picture.”).

With respect to Claim 10:
Lamont teaches:
The mobile advertising system of claim 1, wherein the at least one image comprises a uniform resource locator (URL) (i.e. advertising medium includes url) (Lamont: ¶ [0035] “In some embodiments, a user may selectively or optionally receive data from a compatible advertising medium equipped with an advertising module 108. Data may include, but is not limited to, advertisements, coupons, promotions and offers, loyalty rewards, contests, gaming, links to URL websites,”).

With respect to Claim 11:
Lamont teaches:
The mobile advertising system of claim 1, wherein the at least one image comprises a discount code (Lamont: ¶ [0029] “Further, consumers may gain additional benefits of promotions, awards, discounts, cash, etc. as well, where data is streamed effortlessly and simplistically to the consumers meeting their own set of preset criteria for relevant benefits.” Furthermore, as cited in ¶ [0046] “A third mode of relevant data retrieval can include a barcode or picture scan in act 205. In this method, the user may take a picture of an object in act 211. Such a picture may include a linear barcode, such as a Universal Product Code ("UPC") symbol, a matrix barcode, such as a QR code, or any other object.”).

With respect to Claim 12:
Lamont teaches:
The mobile advertising system of claim 1, wherein a remuneration is associated with each image of the at least one image (i.e. users may scan code in order to receive additional benefits like a discount) (Lamont: ¶ [0029] “Further, consumers may gain additional benefits of promotions, awards, discounts, cash, etc. as well, where data is streamed effortlessly and simplistically to the consumers meeting their own set of preset criteria for relevant benefits.” Furthermore, as cited in ¶ [0046] “A third mode of relevant data retrieval can include a barcode or picture scan in act 205. In this method, the user may take a picture of an object in act 211. Such a picture may include a linear barcode, such as a Universal Product Code ("UPC") symbol, a matrix barcode, such as a QR code, or any other object.”).

With respect to Claim 13:
Lamont does not explicitly disclose the mobile advertisement system of claim 1, wherein a list of images is preprogrammed into the device to be shown on the display.
However, Zenoff further discloses wherein a list of images is preprogrammed into the device to be shown on the display (i.e. advertisements are displayed according to schedule which is stored in computer memory) (Zenoff: Col. 12 Lines 33-38 “The method can include receiving the display and/or location preference or schedule from the user. The display and/or location preference or schedule can be stored in the computer memory. The display and/or location preference or schedule can be received from a mobile electronic device of the user.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s list of images is preprogrammed into the device to be shown on the display to Lamont’s sending an image to the display of a vehicle based on the geolocation of the device, the determined motion of the device, and the scene in the direction. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).


Response to Arguments
Applicant’s arguments see page 6 of the Remarks disclosed, filed on 12/08/2021, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-13 have been considered but are not persuasive. The Applicant asserts “The claims are rejected under 35 U.S.C. §101 for being directed to non-statutory subject matter. Independent claim 1 has been amended to integrate the elements of the system to set-forth a practical application. Accordingly, Applicant believes that the claims in their current condition are directed to statutory subject-matter and requests that the rejection be withdrawn.”  The Examiner respectfully disagrees. Claim 1 has recited the following additional elements: Device, Sensor, Display, Camera, and System. These additional elements in claim 1 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. device determining geolocation/motion, display to display images, and camera to capture images, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. Claim 1 does not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0072], for implementing the “general-purpose computer”, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. Therefore, the rejection(s) of claim(s) 1-13 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Applicant’s arguments see pages 5-6 of the Remarks disclosed, filed on 12/08/2021, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-13 over Lamont in view of Zenoff have been considered but are not persuasive. The Applicant asserts “As noted in the Office Action, Lamont does not teach or suggest a sensor coupled to the device for determining motion of the device as provided for in Applicant’s claims. Zenoff (US 10,416,947) has been cited for providing a motion sensor. However, neither Lamont nor Zenoff teach or suggest customizing the image presented on a display in response to an analyzed image of the environment as claimed by Applicant.”  The Examiner respectfully disagrees. Examiner would like to refer Applicant to ¶ [0100] of the Lamont reference; “According to one specific embodiment, an end-user 906 may (e.g., at anytime during the event) receive personalized data (i.e., data generated by an advertising module), which may include a photo, a video, audio, or any combination thereof. More specifically, for example, the end-user 906 may receive a photo of a performer (e.g., their favorite player, a team photo, or a musical rock star), and/or a photo of the user and the performer together, thus personalizing an experience for the end-user. According to one embodiment, the photo may be personalized (e.g., addressed to the end-user and signed by the performer) and the date, time and location may be included on the photo to authenticate the actual attendance of the end-user. As a more specific example, the photo may include a photo and/or a video of a "special moment" such as, an end-user's favorite player scoring a goal, touchdown, getting a base hit, or a musician doing something noteworthy that the end-user wants memorialized (e.g., singing of their favorite song, a certain costume was worn, special effects background that resonated to them, etc.). The end-user may receive the "special moment' as a photo, signed by their favorite performer, a video, an audio file, or any combination thereof.” It is clear from the disclosure above, that the Lamont reference teaches customizing the image presented on a display (i.e. creating a special moment photo) in response to an analyzed image of the environment (i.e. based on captured images from the venue). Therefore, the rejection(s) of claim(s) 1-13 under 35 U.S.C. § 103(a) is provided above with updated citations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
	
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
January 24, 2022